PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
SEGAL, EFRAIM 
Application No. 16/902,277
Filed:  June 16, 2020
Attorney Docket No. P-590619-US1 
:
:
:          DECISION      
:
:



This is a decision on the request for refund filed January 12, 2022.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $680.00 stating, “applicant inadvertently made a payment of the large entity fee of $1,360.00 instead of small entity fee of $680.00, for a submission of a Request for Continued Examination (RCE).  As a result of an administrative error, the Applicant was entitled to the small entity discount”.

The Office records shows that applicant asserted small entity status (37 CFR 1.27(c)), on June 16, 2020. Small entity status has been established and made of record.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $680.00, has been credited to applicant’s credit card on March 11, 2022.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

 

/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions